Motion Granted; Abatement Order filed May 10, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-01020-CR
                                    ____________

                          JEROME TERRY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1468004

                             ABATEMENT ORDER

      Appellant filed an unopposed motion to abate this appeal to permit the trial
court to enter written findings of fact and conclusions of law with regard to the trial
court’s order denying his motion to suppress. Although appellant requested findings
of fact and conclusions of law, none have been filed. When the losing party on a
motion to suppress requests findings of fact and conclusions of law, the trial court is
required to make them. State v. Cullen, 195 S.W.3d 696, 698–99 (Tex. Crim. App.
2006). Appellant’s motion is granted.
      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the denial of appellant’s motion to suppress and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.



                                    PER CURIAM